Citation Nr: 0930208	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-06 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred between April 9, 2005 and 
April 12, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from May 1968 to 
April 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Wichita, Kansas.  The Veteran had a hearing before the 
undersigned Board Member in March 2009.  A transcript of that 
hearing is contained in the record.  


FINDING OF FACT

At the time of treatment, the Veteran was covered under a 
health-plan contract for payment or reimbursement of the 
incurred expenses.


CONCLUSION OF LAW

The requirements for payment or reimbursement for 
unauthorized private medical expenses incurred at Salina 
Regional Health Center from April 9, 2005 to April 12, 2005 
are not met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2008 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in March 2008 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2008 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the March 2008 letter was sent to the 
Veteran after the April 2007 decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in March 2008 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, simultaneously with providing 
the notice, the case was readjudicated and a March 2008 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
this regard, the Veteran's relevant treatment records are 
associated with the claims file.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Veteran in this case asserts that he is entitled to 
payment or reimbursement of private medical expenses 
associated with a non-service-connected automobile accident.  
The Veteran was treated at Salina Regional Health Center from 
April 9, 2005 to April 12, 2005.  

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to 
reimburse eligible veterans for the reasonable value of 
emergency treatment furnished in a non-Department facility.  
To be eligible, the veteran must be an active Department 
health-care participant who is personally liable for the 
emergency treatment furnished.  Id.  

A veteran is personally liable for emergency treatment 
furnished in a non-Department facility if the veteran (a) is 
financially liable to the provider of the emergency 
treatment; (b) has no entitlement to care or services under a 
health-plan contract; and (c) has no other contractual or 
legal recourse against a third party that would, in whole or 
in part, extinguish such liability to the provider.  A 
health-plan contract may include an insurance policy or 
contract, medical or hospital service agreement, membership 
or subscription contract, or other similar arrangement under 
which health services for individuals are provided or the 
expenses of such services are paid.  Id. at (f)(2).  A third 
party may be a Federal entity, State or political subdivision 
of the State, an employer or an employer's insurance carrier, 
an automobile accident reparations insurance carrier, or a 
person or entity obligated to provide, or to pay the expenses 
of, health services under a health-plan contract.  Id. at 
(f)(3).   

In cases where reimbursement is warranted, payment may be 
made directly to the hospital or other health care provider 
that furnished the treatment, or to the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 U.S.C.A. § 1725 (West 2002).

In this case, the Board finds that payment or reimbursement 
for the claimed medical expenses is not warranted because the 
Veteran was under the coverage of a health-plan contract at 
the time of the treatment.  At his March 2009 hearing, the 
Veteran stated that his automobile insurance policy made a 
partial payment for the treatment he received as a result of 
the accident.  A copy of a check dated in May 2005 
demonstrates that the Veteran's insurance provider, Oklahoma 
Farm Bureau Mutual Insurance Company, made a payment to 
Salina Regional Health Care Center covering some of the 
Veteran's treatment expenses.  Although it appears the 
Veterans insurance policy did not extinguish the entire sum 
of his claimed expenses, the statute requires that to be 
eligible for payment or reimbursement by VA, the Veteran must 
have no entitlement to care or service under a health-plan 
contract.  This payment also demonstrates that the Veteran is 
not eligible for payment or reimbursement by VA because he 
had contractual or legal recourse against a third-party for 
payment of the incurred expenses.  38 U.S.C.A. § 1725.

In sum, since the Veteran was entitled to payment under a 
health-plan contract as defined by the statute, he is not 
entitled to payment or reimbursement under 38 U.S.C.A. § 1725 
and his claim must be denied.  Additionally, the Veteran is 
not eligible for payment or reimbursement because he had 
contractual or legal recourse against a third-party for at 
least part of his treatment expenses.  


ORDER

Payment or reimbursement for unauthorized private medical 
expenses incurred between April 9, 2005 and April 12, 2005 is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


